Title: From George Washington to John Moylan, 3 August 1782
From: Washington, George
To: Moylan, John


                  
                     Sir,
                     Head-Quarters, Newburgh 3d August 1782
                  
                  By the last Inspection Returns of the Army, I find, that the Men in general are possessed of but one Shirt each, and that in a short Time they will be totally destitute of that necessary Article, unless a Supply is immediately provided.  I wish therefore to point & fix your Attention immovably to this Subject.  Let every Exertion be used, and every Resource be tried, for procuring such a Supply of Shirts that two may be issued to every Soldier at the next delivery, which must be as early as possible.  This is not only essentially necessary for the Comfort of the Troops, but will be found eventually the most Substantial & best Oeconomy.  The Difficulty, of attaining Supplies and the Embarrassments of the Publick for Want of Money are generally known and considered; but should it notwithstanding be discovered by the Army that any of the States had in Possession a Quantity of Linen suitable for Shirts, and that no Efforts were made to obtain it for the Publick, it will probably excite great Uneasiness, and may be attended with very pernicious Effects, especially when the Men find themselves ecedingly distressd for Want of a single Shirt.  This you will represent to those who are competent to have the Business put in a Train of Negociation, if they should judge proper; & you will inform me of the Result.
                  I must again urge that the Remainder of the Hunting Shirts should be sent on without Delay, if possible, or the Season proper for wearing them will have elapsed.  I am, Sir, Your most humble servt
                  
                                       
                            Go: Washington
                            
                        